Nott, J.
I am of opinion that a nonsuit ought to be granted. The plaintiff has had the full benefit of his contract, and appears to have been satisfied with it; and, I am not satisfied that it was an unreasonable one. Few persons, perhaps, would have the trou. ble of such a man, for the services of the ablest bodied man in the State. As for defendant’s saying he could not let him go, perhaps he was not authorized by contract to let him go ; perhaps his services were useful only in some particular kinds of work; he might have been more useful to him about harvest than at any other time. In any view of the case, he is not entitled to the verdict. If he is unable to take care of himself, Jet his friends apply to the Court of Equity, and have a committee appointed for him. Until then, he must be bound by his contracts, when there is no fraud or undue advantage taken of his situation.
Smith, and Colcock, Js., concurred.